Citation Nr: 0711074	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  92-52 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence as been received to reopen 
a claim for service connection for a back disorder on a 
primary or secondary basis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  As will be set out below, there are numerous 
prior denials service connection for a back disorder on file.  
This appeal stems from a November 1989 rating decision that 
denied reopening on a primary basis.

The veteran testified at a hearing at the RO before a Member 
of the Board in April 1999.  That Member has since left the 
Board of Veterans' Appeals.  The veteran has elected to 
forego an additional hearing, but the have the case decided 
on the evidence of record.  Following the hearing, the issue 
of new and material evidence to reopen the service connection 
disorder on a primary basis was remanded.  The issue has been 
characterized as such throughout the appeals process.

The issue was again remanded by the Board in September 2003.  
It was returned to the Board and in June 2005 the Board 
issued a decision that, in part, denied the application to 
reopen a claim of primary service connection for a back 
disability.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to a November 
2006 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties requested that the Court 
vacate the Board's June 2005 decision regarding the denial of 
an application to reopen a claim for primary service 
connection for a back disability and remand the matter so 
that the Board could consider whether a 1988 statement from a 
private physician, to the effect that the veteran's back 
disorder was secondarily related to a service connected left 
knee disability, was new and material evidence upon which the 
claim could be reopened.  The Court granted the joint motion 
and remanded the case to the Board.

The issue of primary and secondary service connection for a 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

A motion to advance the case on the Board's docket has been 
granted.  


FINDINGS OF FACT

1.	In a January 1985 decision, the Board last denied 
entitlement to service connection for a back disorder on a 
primary and secondary basis.  

2.	Evidence received subsequent to the January 1985 decision 
of the Board, when considered with evidence earlier of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim for primary and 
secondary service connection.  


CONCLUSION OF LAW

The additional evidence received subsequent to the January 
1985 decision of the Board is new and material and the claim 
for primary and secondary service connection is reopened.  
38 U.S.C.A. §5108, 7104 (West 2002); 38 C.F.R. § 3.156 (a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was afforded the appropriate 
notifications.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service connection disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Service connection is granted for an increase in severity, 
not due to natural progress as shown by medical evidence 
(including when applicable the effects of such variables as 
race, age, gender and geographic location), of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disorder but aggravation is not 
conceded unless the claimant, not VA, meets the burden of 
establishing the baseline level of severity of the 
nonservice-connected disability by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity.  If no baseline can be established, no 
aggravation can be demonstrated, and the deduction issue is 
moot.  38 C.F.R. § 3.310(b); effective October 10, 2006.  See 
71 Fed. Reg. 52744, 52746 (September 7, 2006).  

Service connection for a back disorder was previously denied 
by the Board in a January 1985 decision.  Under such 
circumstances, the decision of the Board is final, with the 
exception that a  veteran may later reopen his claim if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104.  Therefore, it must first be determined whether or not 
new and material evidence has been submitted such that the 
claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  The regulatory changes apply to claims 
filed on or after August 29, 2001 and are not applicable in 
the present case.

Evidence of record prior to the January 1985 included the 
service medical records that did not indicate that the 
veteran had complaints or manifestations of a back disorder 
or injury and VA compensation examinations dated in 1947, 
1949, 1956, 1957, 1968, and 1969 that showed no 
manifestations of a back disorder.  Also of record was a 
statement from the veteran's private osteopath to the effect 
that the veteran had been seen and treated for a lower left 
back disorder that had been aggravated by an abnormal gait 
caused by soreness in the left knee.  An additional statement 
reiterating this opinion was received in 1976.  (It is noted 
that service connection has been in effect for a left knee 
disability for many years.)  In May 1983, a VA compensation 
examination included findings of internal derangement of the 
left knee by history only, without objective findings of an 
orthopedic condition of the left knee.  

Evidence received subsequent to the January 1985 decision of 
the Board included a statement, dated in January 1988, from 
the veteran's private physician.  He indicated that the he 
had treated the veteran periodically from 1980 to 1986.  He 
went on to state that the force of trauma to a knee is 
transmitted to the lower back causing simultaneous, although 
not always recognized injury to the low back.  If this is not 
treated, it can cause chronic instability of the low back as 
well as the knee.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the 1988 statement of the veteran's 
private physician constitutes new and material evidence such 
that the claim may be reopened.  In order to provide the 
broadest possible review, claims for both primary and 
secondary service connection should be reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for primary and secondary 
service connection for a back disorder is granted.  The claim 
is allowed to this extent.  


REMAND

Having decided that the claim is reopened, as noted, we are 
now to consider all the evidence on file.  The next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  It is concluded that the Board may not proceed 
without additional development on the merits of the primary 
and secondary service connection.  

As noted above, throughout this appeal, the matter has been 
considered as a claim for primary service connection.  Now 
that the claim has been reopened for claim of both primary 
and secondary service connection, initial review should be 
undertaken at the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran to undergo an orthopedic 
evaluation to ascertain whether there is 
an etiologic nexus between the injuries 
sustained by the veteran during service, 
or the veteran's service connected left 
knee disorder, and the development of his 
low back disorder.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any current back pathology is related to 
an in-service incident or was proximately 
due to or aggravated by a service 
connected disease or injury.  The claims 
folder should be made available for review 
in connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.  
Reconciliation of opinions with others on 
file should be accomplished to the extent 
needed.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


